 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY SAENZ,                                    No. 2: 19-cv-1262 KJM KJN P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18           On September 23, 2019, the undersigned issued an order finding that plaintiff’s complaint

19   stated potentially colorable claims against defendants Kendall and Negrete for excessive force in

20   violation of the Eighth Amendment. (ECF No. 7.) The undersigned dismissed, with leave to

21   amend, the claims against defendants Hough, June, Coder and Fregoso. (Id.) The undersigned

22   also dismissed, with leave to amend, the claims against defendants Negrete, O’Boyle, Kendall,

23   Green and King based on the alleged confiscation of plaintiff’s property. (Id.) The undersigned

24   granted plaintiff thirty days to file either an amended complaint or return the notice for service of

25   the potentially colorable Eighth Amendment claims against defendants Kendall and Negrete.

26   (Id.)

27           On September 24, 2019, the Clerk of the Court re-served plaintiff with the September 23,

28   2019 order. Thirty days passed from September 24, 2019, and plaintiff did not file an amended
                                                        1
 1   complaint or return the notice for service of the potentially colorable Eighth Amendment claims

 2   against defendants Kendall and Negrete.

 3          According, IT IS HEREBY RECOMMENDED that this action be dismissed without

 4   prejudice. See Fed. R. Civ. P. 41(b).

 5          These findings and recommendations will be submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court. The document should be captioned “Objections to Findings and

 9   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

10   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

11   Cir. 1991).

12   Dated: November 6, 2019

13

14

15

16
     Saenz1262.fusm
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
